                                             EXHIBIT A

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION


ALISON J. NOHARA and PATTI J. SZYDEL,
individually, and as representatives of a Class of
Participants and Beneficiaries, on Behalf
of the Prevea Clinic, Inc. 401(k) and
Retirement Plan,

                Plaintiffs,                                    Case No. 20-cv-1079

        v.                                                     CLASS ACTION
                                                               SECOND AMENDED
PREVEA CLINIC, INC.,                                           COMPLAINT FOR CLAIMS
                                                               UNDER 29 U.S.C. § 1132(a)(2)

        and

THE BOARD OF DIRECTORS OF
PREVEA CLINIC, INC.,

        and

JOHN DOES 1-30,

                Defendants


                                   SECOND AMENDED COMPLAINT



        COMES NOW Plaintiffs, Alison J. Nohara and Patti J. Szydel, individually and as

representatives of a Class of Participants and Beneficiaries on behalf of the Prevea Clinic, Inc.

401(k) and Retirement Plan (the “Plan”), by their counsel, WALCHESKE & LUZI, LLC, as and for

a claim against Defendants, alleges and asserts to the best of their knowledge, information and belief,

formed after an inquiry reasonable under the circumstances, the following:




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 1 of 63 Document 36-1
                                         INTRODUCTION

        1.      The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986).

        2.      The law is settled that ERISA fiduciaries have a duty to evaluate fees and expenses

when selecting investments as well as a continuing duty to monitor fees and expenses of selected

investments and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of administering

the Plan;” 29 C.F.R. §2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration to

those facts and circumstances” that “are relevant to the particular investment.” It is for good reason

that ERISA requires fiduciaries to be cost-conscious:

        Expenses, such as management or administrative fees, can sometimes significantly
        reduce the value of an account in a defined-contribution Plan.” Tibble, 135 S. Ct.
        at 1826, by decreasing its immediate value, and by depriving the participant of the
        prospective value of funds that would have continued to grow if not taken out in
        fees.

        Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

        3.      Defendants, Prevea Clinic, Inc. (“Prevea Clinic”), the Board of Defendants of

Prevea Clinic, Inc. (“Board Defendants”), and John Does 1-30 (collectively, “Defendants”), are

ERISA fiduciaries as they exercises discretionary authority or discretionary control over the 401(k)

defined contribution pension plan – known as the Prevea Clinic, Inc. 401(k) and Retirement Plan

(“The Plan”) – that it sponsors and provides to its employees.

        4.      Plaintiffs allege that during the putative Class Period (July 20, 2014 through the

date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29

U.S.C. §1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 2 of 63 Document 36-1
participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably high

fees for recordkeeping and administration (RK&A); (2) failing to objectively, reasonably, and

adequately review the Plan’s investment portfolio with due care to ensure that each investment

option was prudent, in terms of cost; and (3) maintaining certain funds in the Plan despite the

availability of identical or similar investment options with lower costs.

        5.      These objectively unreasonable RK&A fees and investment selections cannot be

justified. Defendants’ failures breached the fiduciary duties they owed to Plaintiffs, Plan

Participants, and beneficiaries. Prudent fiduciaries of 401(k) Plans continuously monitor fees

against applicable benchmarks and peer groups to identify objectively unreasonable and

unjustifiable fees. Defendants did not engage in a prudent decision-making process, as there is no

other explanation for why the Plan paid these objectively unreasonable fees for RK&A and

investment management.

        6.      To remedy, Plaintiffs bring this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from their breaches of fiduciary duty.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C.

§1331 and pursuant to 29 U.S.C. §1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. §1001 et seq.

        8.      This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and have significant contacts with this District, and because

ERISA provides for nationwide service of process.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 3 of 63 Document 36-1
        9.      Venue is appropriate in this District within the meaning of 29 U.S.C. §1132(e)(2)

because some or all of the violations of ERISA occurred in this District and Defendants reside and

may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. §1391

because Defendants do business in this District and a substantial part of the events or omissions

giving rise to the claims asserted herein occurred within the District.

        10.     In conformity with 29 U.S.C. §1132(h), Plaintiffs served the initial Complaint by

certified mail on the Secretary of Labor and the Secretary of the Treasury.

                                              PARTIES

        11.     Plaintiff, Alison J. Nohara, is a resident of the State of Wisconsin and currently

resides in Green Bay, Wisconsin, and during the Class Period, was a participant in the Plan under

29 U.S.C. § 1002(7).

        12.     Plaintiff Nohara works as a neuro-interventional radiologist at Prevea Clinic, she

was hired in September 2018, and she is assigned to work at HSHS St. Vincent Hospital in Green

Bay.

        13.     Plaintiff Nohara’s employment with Prevea Clinic continues to the present.

        14.     Plaintiff, Patti J. Szydel, is a resident of the State of Wisconsin and currently resides

in Kewaunee, Wisconsin, and during the Class Period, was a participant in the Plan under 29

U.S.C. § 1002(7).

        15.     Plaintiff Szydel worked as an Employee Health Nurse at Prevea Clinic, she was

hired in August 2002, and she was assigned to work at Prevea East Mason Health Center in Green

Bay.

        16.     Plaintiff Szydel’s employment with Prevea Clinic was terminated on March 1,
2020.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 4 of 63 Document 36-1
       17.     Plaintiffs have Article III standing to bring this action on behalf of the Plan because

they suffered actual injuries to their own Plan account in which they are still Participants, that

injury is fairly traceable to Defendants’ unlawful conduct, and the harm is likely to be redressed

by a favorable judgment.

       18.     This claim is brought in a representative capacity on behalf of the Plan as a whole

and remedies under ERISA §409 protect the entire Plan. Courts have recognized that a Plaintiffs

with Article III standing, like Plaintiffs, may proceed under ERISA §502(a)(2) on behalf of the

Plan and all participants in the Plan. Plaintiffs may seek relief under ERISA §502(a)(2) that

sweeps beyond their own injury and beyond any given investment they have held as Participants

in the Plan.

       19.     The named Plaintiffs and all Participants in the Plan suffered ongoing financial

harm as a result of Defendants’ continued imprudent and unreasonable investment and fee

decisions made with regard to the Plan.

       20.     The named Plaintiffs and all participants in the Plan did not have knowledge of all

material facts (including, among other things, the RK&A fees, investment alternatives that are

comparable to the investments offered within the Plan, comparisons of the costs and investment

performance of Plan investments versus available alternatives within similarly-sized Plans, total

cost comparisons to similarly-sized Plans, and information regarding other available share classes)

necessary to understand that Defendants breached their fiduciary duties and engaged in other

unlawful conduct in violation of ERISA until shortly before this suit was filed.

       21.     The named Plaintiffs and all participants in the Plan, having never managed a large

401(k) Plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent

alternatives available to such Plans.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 5 of 63 Document 36-1
       22.     Prevea Clinic, Inc. (“Prevea Clinic”) is a company with its principal headquarters

located at 2710 Executive Drive, Green Bay, Wisconsin 54303. In this Complaint, “Prevea Clinic”

refers to the named defendant and all parent, subsidiary, related, predecessor, and successor entities

to which these allegations pertain.

       23.     Prevea Clinic was founded in Green Bay, Wisconsin, in 1996, and it is a health care

organization that provides primary and specialty health care in more than eighty (80) physical

locations that it owns, operates, and manages across Northern, Eastern (including but not limited

to in Sheboygan, Wisconsin), and Western Wisconsin in clinic and hospital settings, along

with onsite and near-site locations in coordination with its Corporate Health and

Wellness services. Prevea Clinic offers more than sixty (60) specialties of care including Family

Medicine, Pediatrics, and Women’s Care.

       24.     Prevea Clinic acted through its officers, including the Board Defendants, and their

members (John Does 1-10), to perform Plan-related fiduciary functions in the course and scope of

their business. Prevea Clinic appointed other Plan fiduciaries, and accordingly had a concomitant

fiduciary duty to monitor and supervise those appointees. For these reasons, Prevea Clinic is a

fiduciary of the Plan, within the meaning of 29 U.S.C. § 1002(21)(A).

       25.     Prevea Clinic is both the Plan sponsor and the Plan Administrator of the Prevea

Clinic, Inc. 401(k) and Retirement Plan.

       26.     As the Plan Administrator, Prevea Clinic is a fiduciary with day-to-day

administration and operation of the Plan under 29 U.S.C. § 1002(21)(A). It has authority and

responsibility for the control, management, and administration of the Plan in accord with 29 U.S.C.

§ 1102(a). Prevea Clinic has exclusive responsibility and complete discretionary authority to




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 6 of 63 Document 36-1
control the operation, management, and administration of the Plan, with all powers necessary to

properly carry out such responsibilities.

       27.     Prevea Clinic in its Plan Administrator capacity, as well as individuals who carried

out Plan functions (John Does 11-20), are collectively referred to herein as the “Plan Administrator

Defendants.”

       28.     To the extent that there are additional officers and employees of Prevea Clinic who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserves the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, Prevea Clinic officers and employees who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

during the Class Period.

       29.     The Plan is a “defined contribution” pension Plan under 29 U.S.C. §1102(2)(A) and

1002(34), meaning that Matthew International’s contribution to the payment of Plan costs is

guaranteed but the pension benefits are not. In a defined contribution Plan, the value of

participants’ investments is “determined by the market performance of employee and employer

contributions, less expenses.” Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to

keep costs low or to closely monitor the Plan to ensure every investment remains prudent, because

all risks related to high fees and poorly performing investments are borne by the participants.

       30.     The Plan currently has about $281,000,000 in assets entrusted to the care of the

Plan’s fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that

were charged against participants’ investments. Defendants, however, did not sufficiently attempt




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 7 of 63 Document 36-1
to reduce the Plan’s expenses or exercise appropriate judgment to monitor each investment option

to ensure it was a prudent choice.

       31.     With 2,184 participants in the year 2018, the Plan had more participants than

99.24% of the defined contribution Plans in the United States that filed 5500 forms for the 2018

Plan year. Similarly, with $281,262,252 in assets in the year 2018, the Plan had more assets than

99.56% of the defined contribution Plans in the United States that filed 5500 forms for the 2018

Plan year.

                             ERISA’S FIDUCIARY STANDARDS

       32.     ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as a Plan fiduciaries. 29 U.S.C. §1104(a)(1) provides in relevant part:

       [A] fiduciary shall discharge his duties with respect to a Plan solely in the interest
       of the participants and beneficiaries and –

               (A) for the exclusive purpose of:

       (i) providing benefits to participants and their beneficiaries; and
       (ii) defraying reasonable expenses of administering the Plan; [and]

       (B) with the care, skill, prudence, and diligence under the circumstances then
       prevailing that a prudent man acting in a like capacity and familiar with such
       matters would use in the conduct of an enterprise of like character and with like
       aims.

       33.     With certain exceptions, 29 U.S.C. §1103(c)(1) provides in relevant part:

       [T]he assets of a Plan shall never inure to the benefit of any employer and shall be
       held for the exclusive purposes of providing benefits to participants in the Plan and
       their beneficiaries and defraying reasonable expenses of administering the Plan.

       34.     29 U.S.C. §1109 provides in relevant part:

       Any person who is a fiduciary with respect to a Plan who breaches any of the
       responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
       shall be personally liable to make good to such Plan any losses to the Plan resulting
       from each such breach, and to restore to such Plan any profits of such fiduciary
       which have been made through use of assets of the Plan by the fiduciary, and shall



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 8 of 63 Document 36-1
        be subject to such other equitable or remedial relief as the court may deem
        appropriate, including removal of such fiduciary.

        35.     Under ERISA, fiduciaries that exercise any authority or control over Plan assets,

including the selection of Plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the Plan, and not for the benefit of third parties including service

providers to the Plan such as recordkeepers and those who provide investment products. Fiduciaries

must ensure that the amount of fees paid to those service providers is no more than reasonable.

DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (Plan assets “shall

be held for the exclusive purposes of providing benefits to participants in the Plan and their

beneficiaries and defraying reasonable expenses of administering the Plan”).

        36.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan

Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir. 1984)

(fiduciaries must use “the appropriate methods to investigate the merits” of Plan investments).

Fiduciaries must “initially determine, and continue to monitor, the prudence of each investment

option available to Plan Participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir.

2007) (emphasis original); 29 C.F.R. §2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv.

Opinion 88-16A. Thus, a defined contribution Plan fiduciary cannot “insulate itself from liability

by the simple expedient of including a very large number of investment alternatives in its portfolio

and then shifting to the participants the responsibility for choosing among them.” Hecker v. Deere

& Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing duty to monitor

investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 9 of 63 Document 36-1
        37.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act §7.

        38.     29 U.S.C. §1132(a)(2) authorizes Plan Participants to bring a civil action for

appropriate relief under 29 U.S.C. §1109.

                            DEFINED CONTRIBUTION INDUSTRY

        39.     Over the past three decades, defined contribution plans have become the most

common employer-sponsored retirement plan. A defined contribution plan allows employees to

make pre-tax elective deferrals through payroll deductions to an individual account under a plan.

Among many options, employers may make contributions on behalf of all employees and/or make

matching contributions based on the employees’ elective deferrals. Employees with money in a

plan are referred to as “Participants.”

Recordkeeping and Related Administrative Services

        40.     Recordkeeping and related administrative (“RK&A”) services are necessary for all

defined contribution plans. These services include, but are not limited to, those related to

maintaining plan records, tracking participant account balances and investment elections,

transaction processing, call center support, participant communications, and trust and custody

services. Defendants received a standard package of RK&A services.

        41.     Third-party service providers, often known as “recordkeepers,” provide RK&A

services on behalf of a defined contribution plan. Some recordkeepers provide only recordkeeping

and related services and some recordkeepers are subsidiaries of financial services and insurance

companies that distribute mutual funds, insurance products, and other investment options.

        42.     The Plan received a standard package of retirement plan services from its




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 10 of 63 Document 36-1
recordkeeper, Transamerica Retirement Solutions, LLC (“Transamerica”). The package of services

the Plan received from Transamerica included: government reporting services, plan sponsor support

services, participant support services, recordkeeping services (including outsourcing, annual

compliance testing, participant loan servicing, recordkeeping services for participant accounts, plan

sponsor summary allocation reports, processing contributions and rollover contributions, automatic

enrollment services, quarterly participant statements, and custody related services), and plan

investment services and reporting.

          43.   The Plan did not receive anything unique or at a level of quality that would warrant

fees greater than the competitive fees that would be offered by other providers in a competitive

environment.

          44.   The market for defined contribution recordkeeping services is highly competitive,

particularly for a Plan like Defendants’ with large numbers of participants and large amounts of

assets.

          45.   There are numerous providers of retirement plan services in the market that are

capable of providing the same type and quality of services received by the Plan. These retirement

plan providers will vigorously compete to win new business for large defined contribution plans.

They will readily respond to an informal request for a bid or a formal request for a proposal and

will tailor their bids, if necessary, based on any specific desired services.

          46.   Since at least the mid-2000s, the fee that RK&A service providers have been

willing to accept for providing RK&A services has decreased.

          47.   The underlying cost to a recordkeeper of providing the RK&A services to a defined

contribution plan is primarily dependent on the number of participant accounts in the Plan rather

than the amount of assets in the Plan.




          Case 2:20-cv-01079-WCG Filed 03/10/21 Page 11 of 63 Document 36-1
        48.     The incremental cost for a recordkeeper to provide RK&A services for a

participant’s account does not materially differ from one participant to another and is generally not

dependent on the balance of the participant’s account.

        49.     By the start of the Class Period and during the entire Class Period, the fees that

recordkeepers have been willing to accept for providing retirement plan services has stabilized and

has not materially changed. In other words, reasonable 2018 retirement plan service fees are

representative of the reasonable retirement plan service fees during the entire Class Period.

        50.     Recordkeepers for relatively larger defined contribution plans, like the Plan here,

experience certain efficiencies of scale that lead to a reduction in the per-participant cost as the

number of participants increase because the marginal cost of adding an additional participant to a

recordkeeping platform is relatively low. These economies of scale are inherent in all recordkeeping

arrangements for defined contribution plans. When the number of participants with an account

balance increases in a defined contribution plan, the recordkeeper is able to spread the cost of

providing recordkeeping services over a larger participant base, thereby reducing the unit cost of

delivering services on a per-participant basis.

        51.     Therefore, while the total cost to a provider for RK&A services increases as more

participants join the Plan, the cost per participant to deliver the services decreases.

        52.     Since at least the early 2000s, plan fiduciaries and their consultants and advisors

have been aware of this cost structure dynamic for RK&A providers.

        53.     Since at least the early 2000s, Defendants should have been aware of this cost

structure dynamic for RK&A providers.

        54.     Sponsors of defined contribution plans contract for RK&A services separately from

any contracts related to the provision of investment management services to plan participants.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 12 of 63 Document 36-1
        55.     The investment options selected by plan fiduciaries often have a portion of the total

expense ratio allocated to the provision of recordkeeping services that the recordkeeper provides

on behalf of the investment manager, e.g., RK&A services.

        56.     As a result, RK&A service providers often make separate contractual arrangements

with mutual fund providers. For example, RK&A providers often collect a portion of the total

expense ratio fee of the mutual fund in exchange for providing services that would otherwise have

to be provided by the mutual fund.

        57.     The fees described in the aforementioned paragraph are known in the defined

contribution industry as “revenue sharing.”

        58.     For example, if a mutual fund has a total expense ratio fee of 0.75%, the mutual

fund provider may agree to pay the RK&A provider 0.25% of the 0.75% total expense ratio fee that

is paid by the investor in that mutual fund (in this context the Plan Participant). That 0.25% portion

of the 0.75% total expense ratio fee is known as the “revenue sharing.”

        59.     In the context of defined contribution plans, the amount of revenue sharing is

deemed to be the amount of revenue paid by participants that is allocable to RK&A services and,

in some cases, other services provided to the Plan. The difference between the total expense ratio

and the revenue sharing is known as the “Net Investment Expense to Retirement Plans.”

        60.     In the context of defined contribution plans, when a Plan adopts prudent and best

practices, the Net Investment Expense to Retirement Plans is the actual amount a Plan Participant

pays for the investment management services provided by a portfolio manager.

        61.     In the context of defined contribution plans, when multiple share classes of a mutual

fund are available to a retirement plan, the share class that provides the lowest Net Investment

Expense to Retirement Plans is often referred to as the “Most Efficient Share Class.”




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 13 of 63 Document 36-1
        62.     Providers of Retirement Plan Services, including RK&A services, typically collect

their fees through direct payments from the Plan or through indirect compensation such as revenue

sharing, or some combination of both.

        63.     For purposes of this Complaint, it is irrelevant how providers of retirement plan

services collect their fees, as either method can lead to Plans paying objective unreasonable

recordkeeping or managed account fees.

        64.     As a result, plan Fiduciaries must understand the total dollar amounts paid to their

RK&A provider and be able to determine whether the compensation is reasonable by understanding

what the market is for the RK&A services received by the Plan.

        65.     The market for recordkeeping fees is not transparent, unlike the one for

investments. There are no published fee schedules. A prudent fiduciary has to be aware of the

market price and ensure that, as the plan grows, the fee being paid for recordkeeping is

reasonable. A prudent fiduciary determines what is reasonable by ascertaining what level of

recordkeeping services are available at what price on the market.

        66.     Because RK&A fees are actually paid in dollars and because of the cost dynamic

noted in the aforementioned paragraphs, the fees paid for RK&A services are evaluated and

compared on a dollar per participant basis.

        67.     It is well known among retirement Plan consultants and advisors (who often act as

co-fiduciaries to the Plan Fiduciaries) that, all else being equal, a Plan with more participants can

and will receive a lower effective per participant fee when evaluated on a per participant basis.

        68.     During the Class Period, Defendants knew and/or were aware that a Plan with more

participants can and will receive a lower effective per participant fee when evaluated on a per

participant basis.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 14 of 63 Document 36-1
        69.     During the Class Period, Defendants knew and/or were aware that the Plan should

have received a lower effective per participant fee when evaluated on a per participant basis.

Investments

        70.     Plan Fiduciaries of a defined contribution Plan have a continuing and regular

responsibility to select and monitor all investment options they make available to Plan Participants.

        71.     The primary purpose in selecting Plan investments is to give all participants the

opportunity to create an appropriate asset allocation under modern portfolio theory by providing

diversified investment alternatives.

        72.     In selecting different investment options to make available to Plan Participants, the

Plan Fiduciaries are held to the prudent investor standard when choosing investment managers or,

alternatively, choosing index investment options. When choosing an active investment option, the

analysis is focused on determining whether the portfolio manager is likely to outperform an

appropriate benchmark.

        65.     Accordingly, the primary focus when choosing an active investment option to make

available to Plan Participants is the skill of the portfolio manager. In many cases, a plan sponsor

can receive the investment management services of the same portfolio manager through different

share classes. When the same investment management services are provided through a mutual fund

with different share classes, the fee paid to the portfolio manager is the same for all share classes.

The difference in the share class fees is the amount of additional fees which can be used to pay for,

among other things, RK&A services.

        66.     As a result, when a prudent plan fiduciary can select from among several alternative

share classes of the identical investment option, the prudent plan fiduciary selects the share class

that provides the lowest Net Investment Management Expense to Retirement Plans.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 15 of 63 Document 36-1
                                            THE PLAN

        67.     Started on January 1, 1997, the Plan now has over 2,000 participants and assets of

approximately $281,000,000. More specifically, at the end of the year 2018, the Plan had

approximately 2,184 participants and approximately $281,262,252 in assets.

        68.     At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) Plans offered by other sponsors that had similar numbers of plan participants,

and similar amounts of money under management, and provided similar services. These excessive

fees led to lower net returns than participants in comparable 401(k) Plans enjoyed.

        69.     During the Class Period, Defendants breached their duties owed to the Plan, to

Plaintiffs and all other Plan Participants, by: (1) failing to objectively and adequately review the

Plan’s investment portfolio with due care to ensure that each investment option was prudent, in

terms of cost; and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories; and (3) by failing

to monitor the RK&A fees paid by the plan to ensure that they were reasonable and, as a result,

authorizing the plan to pay objectively unreasonable and excessive RK&A fees, relative to the

RK&A services received.

        70.     Defendants’ mismanagement of the Plan, to the detriment of Plan Participants and

beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C. §1104.

                       STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                        SELECTING & MONITORING RECORDKEEPERS

        71.     A Plan Fiduciary is required to fully understand all sources of revenue received by

its RK&A service provider/recordkeeper. It must regularly monitor that revenue to ensure that the

compensation received by the recordkeeper is and remains reasonable for the services provided.

        72.     Prudent Plan Fiduciaries ensure they are paying only reasonable fees for RK&A



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 16 of 63 Document 36-1
services by soliciting competitive bids from other service providers to perform the same services

currently being provided to the Plan. This is not a difficult or complex process and is performed

regularly by prudent Plan Fiduciaries. Plan Fiduciaries need only request a bid from salespeople at

other service providers. For Plans with as many participants as Defendants’ Plan, most

recordkeepers would require only the number of participants and the amount of the assets to provide

a quote while others might only require the number of participants.

        73.     Prudent Plan Fiduciaries have all of this information readily available and can

easily receive a quote from other service providers to determine if the current level of fees is

reasonable.

        74.     Over the past seven years, there have been an absolute minimum of 200,000

switches from one recordkeeper to another and over 20,000 plans with more than 100 participants

have changed recordkeepers, with more than 3,000 of these plans switching recordkeepers each

year.

        75.     There have been over 50,000 RFPs or other search process issued to recordkeepers

over the last seven years, with over 2,700 RFPs issued by plan sponsors and around 10,000

responses completed by recordkeepers each year.

        76.     After the revenue requirement is negotiated, the plan fiduciary determines how to

pay the negotiated retirement plan service fee. The employer/Plan Sponsor can pay the

recordkeeping fee on behalf of participants, which is the most beneficial to plan Participants. If the

employer were paying the fee, the employer would have an interest in negotiating the lowest fee a

suitable recordkeeper would accept. Usually, however, the employer decides to have the Plan (Plan

Participants) pay the recordkeeping fee instead. If the recordkeeping fee is paid by Plan Participants,

the Plan Fiduciary can allocate the negotiated recordkeeping fee among participant accounts at the




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 17 of 63 Document 36-1
negotiated per-participant rate, or pro-rata based on account values, among other less common

ways.

         77.     In other words, if the Plan negotiates a per participant revenue threshold, e.g.,

$45.00, the Plan does not need to require that each participant pay $45.00. Rather, the Plan

Fiduciary could determine that an asset-based fee is more appropriate for Plan Participants and

allocate the RK&A fee pro rata to participants. For example, a 10,000-participant Plan with a $45.00

revenue threshold would pay $450,000 for RK&A services. If the Plan had $450,000,000 in assets,

then the $450,000 would work out to 10 basis points. Accordingly, the Plan Fiduciary could allocate

the $450,000 to Plan Participants by requiring that each participant pay 10 basis points.

         78.     In an asset-based pricing structure, the amount of compensation received by the

service provider is based on a percentage of the total assets in the Plan. This structure creates

situations in which the RK&A services provided by the recordkeeper do not change but, because

of market appreciation and contributions to the Plan, the revenue received by the recordkeeper

increases. This structure was historically preferred by recordkeepers because it allowed

recordkeepers to obtain an increase in revenue without having to ask the client to pay a higher fee.

         79.     Regardless of the pricing structure negotiated by the Plan Fiduciary, the Plan

Fiduciary must ensure that the fee paid to the recordkeeper for RK&A services is reasonable for the

level of services provided.

         80.     The standard of care is to know the reasonable market price for the level and quality

of the services the Plan is receiving and the standard of care for knowing what the reasonable market

price is to solicit bids regularly.

         81.     All of these standards were accepted and understood by prudent Plan Fiduciaries,

including Defendants, at all times during the Class Period.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 18 of 63 Document 36-1
        82.     For example, fiduciary best practices based on DOL guidelines, case law, and

marketplace experience are as follows:

        1. Price administrative fees on a per-participant basis.
        2. Benchmark and negotiate recordkeeping and investment fees separately.
         3. Benchmark and negotiate investment fees regularly, considering both fund vehicle and
asset size.
        4. Benchmark and negotiate recordkeeping and trustee fees at least every other year. . . .
        7. Review services annually to identify opportunities to reduce administrative costs.1

        83.     Defendants’ recordkeepers during the Class Period was Transamerica, which is a

well-known provider of RK&A services.

        84.     Prudent fiduciaries implement three related processes to prudently manage and

control a Plan’s recordkeeping costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(holding that fiduciaries of a 401(k) Plan “breach[] their fiduciary duties” when they “fail[] to

monitor and control recordkeeping fees” incurred by the Plan); George v. Kraft Foods Glob., Inc.,

641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution Plan Fiduciaries have a

“duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

        85.     First, a Plan Fiduciary must pay close attention to the recordkeeping fees being paid

by the Plan. A hypothetical prudent Fiduciary tracks the recordkeeper’s expenses by demanding

documents that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness

analyses, and multi-practice and standalone pricing reports.

        86.     Second, to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a Plan, a


1
 “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing Plan Performance,
Mercer Investment Consulting (2013).



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 19 of 63 Document 36-1
prudent hypothetical Fiduciary must identify all fees, including direct compensation and revenue

sharing being paid to the Plan’s recordkeeper. To the extent that a Plan’s investments pay asset-

based revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments

to ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned to

the Plan and its Participants.

        87.      Third, a hypothetical plan Fiduciary must remain informed about overall trends in

the marketplace regarding the fees being paid by other Plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the Plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP should

happen at least every three (3) years as a matter of course, and more frequently if the Plans

experience an increase in recordkeeping costs or fee benchmarking reveals the recordkeeper’s

compensation to exceed levels found in other, similar Plans.

        88.      That said, it is not necessary or required that a Plan Fiduciary undertake a formal

RFP process to quickly determine the range of reasonable retirement plan service fees for the

fiduciary’s plan. By merely soliciting bids from other providers a prudent Plan Fiduciary can

quickly and easily gain an understanding of the current market for similar retirement plan services

and have an idea of a starting point for negotiation. Accordingly, the only way to determine the

true market price at a given time is to obtain competitive bids through some process, whether a RFP

or other bidding process. See George v. Kraft Foods Global, Inc., 641 F.3d 786, 800 (7th Cir. 2011)

(failure to solicit bids, and higher-than-market recordkeeping fees, supported triable fiduciary

breach claim).




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 20 of 63 Document 36-1
        89.     Furthermore, a prudent fiduciary understands that paying reasonable retirement

plan service fees does not require changing service providers. On the contrary, prudent plans

continually monitor their current retirement plan service fees. If the fees charged by the incumbent

provider are higher than the bids solicited from competitors than the prudent Plan Fiduciary

negotiates with its current provider to ensure that the fees are reasonable. In most cases, the

incumbent provider will reduce their fees to match the bids of the competitors.

        90.     If, however, the incumbent recordkeeper unreasonably refuses to reduce the fees,

then the prudent Plan Fiduciary moves to a new retirement plan service provider that can provide

the materially same level and quality of services at a reasonable fee.

        91.     Switching to a new provider that charges a reasonable fee is not a difficult process

and it indisputably benefits participants. More than 30,000 plan fiduciaries switch providers every

year. All retirement plan service providers have dedicated teams to assist Plan Fiduciaries through

the process. For example, all national recordkeepers assign teams of at least three people (and often

five or more) to the conversion process. Similarly, Plan Fiduciaries often have consultants or

advisors who also provide assistance for no additional fee. There are no explicit fees charged by

the new provider (or if they are even listed on the fee schedule they are routinely waived).

        92.     Finally, prudent plan fiduciaries recognize that any difficulty or inconvenience to

the plan sponsor in the context of switching to a new retirement plan service provider is not an

appropriate consideration for a plan fiduciary acting for the exclusive interest of plan participant

         THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RK&A
     FEES AND, AS A RESULT, THE PLAN PAID UNREASONABLE RK&A FEES

        93.     A Plan Fiduciary must continuously monitor its RK&A fees by regularly soliciting

competitive bids to ensure fees paid to covered service providers (such as recordkeepers) are

reasonable.



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 21 of 63 Document 36-1
        94.     During the Class Period, Defendants knew or should have known that they must

regularly monitor the Plan’s RK&A fees paid to covered service providers, including but not limited

to Transamerica.

        95.     During the Class Period, Defendants failed to regularly monitor the Plan’s RK&A

fees paid to covered service providers, including but not limited to Transamerica.

        96.     During the Class Period, Defendants knew or should have known that they must

regularly solicit quotes and/or competitive bids from covered service providers, including but not

limited to Transamerica, in order to avoid paying objectively unreasonable fees for RK&A services.

        97.     During the Class Period, Defendants failed to regularly solicit quotes and/or

competitive bids from covered service providers, including but not limited to Transamerica, in order

to avoid paying unreasonable fees for RK&A services.

        98.     During the Class Period, Defendants knew or should have known that it was in the

best interests of the Plan’s Participants to ensure that the Plan paid no more than a competitive

reasonable fee for RK&A services.

        99.     During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

failed to ensure that the Plan paid no more than a competitive reasonable fee for RK&A services.

        100.    During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

did not have process in place to ensure that the Plan paid no more than a competitive reasonable fee

for RK&A services. Alternatively, to the extent there was a process in place that was followed by

Defendants, it was done so ineffectively given the objectively unreasonable fees paid for RK&A

services.

        101.    During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

did not engage in any objectively reasonable and/or prudent efforts to ensure that the Plan paid no




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 22 of 63 Document 36-1
more than a competitive reasonable fee for RK&A services.

        102.    During the Class Period and because Defendants failed to regularly monitor the

Plan’s RK&A fees paid to covered service providers, including but not limited to Transamerica, the

Plan’s RK&A service fees were significantly higher than they would have been had Defendants

engaged in this process.

        103.    During the Class Period and because Defendants did not regularly solicit quotes

and/or competitive bids from covered service providers, including but not limited to Transamerica,

before and/or when paying fees for RK&A services, the Plan’s RK&A service fees were

significantly higher than they would have been had Defendants engaged in these processes.

Alternatively, to the extent there was a process in place that was followed by Defendants, it was

done so ineffectively given the objectively unreasonable fees paid for RK&A services.

        104.    During the Class Period and because Defendants did not engage in any objectively

reasonable and/or prudent efforts when paying fees for RK&A services to covered service

providers, including but not limited to Transamerica, these RK&A service fees were significantly

higher than they would have been had Defendants engaged in these efforts.

        105.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below shows the actual year-end participants and annual RK&A fees illustrating

that the Plan had on average 1,945 participants and paid an average effective annual RK&A fee of

at least approximately $318,411, which equates to an average of at least approximately $164 per

participant. These are the minimum amounts that could have been paid.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 23 of 63 Document 36-1
                             Recordkeeping and Administration (RK&A) Fees
                               2014       2015         2016           2017       2018        Average
 Participants                   1,702      1,856       1,927        2,058         2,184        1,945
 Est. RK&A Fees               $298,428   $306,972    $296,223     $352,919      $337,515     $318,411
 Est. RK&A Per Participant      $175       $165        $154         $171          $155         $164

         106.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below illustrates the annual RK&A fees paid by other comparable Plans of similar

sizes with similar amounts of money under management, compared to the average annual RK&A

Fees paid by the Plan (as identified in the table above).

         107.     To ensure the comparable fees are an apples-to-apples comparison, the same

process has been used to determine the fees paid by the Plan and the comparable plans. This includes

a determination of the amount of revenue sharing received by providers to the comparable plans by

using publicly available revenue sharing rates. It also includes a determination of how much of the

revenue sharing is retained by the service providers and participant-specific transaction fees which

are immaterial to the total fees paid for retirement plan services.

         108.     The calculations below do not include the fees paid to other types of service

providers such as accountants, auditors, and attorneys. Additionally, costs related to testing,

participant communications, and other standard services provided by the retirement plan service

provider are all immaterial. Plans of the size of the Prevea Plan receive all of these services included

with no additional fees, and the Prevea Plan in fact did so.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 24 of 63 Document 36-1
    Comparable Plans' RK&A Fees Based on Publicly Available Information from Form 5500 1
                                                                           RK&A
                                                                           Price                  Graph
              Plan                Participants     Assets       RK&A Price /pp     Recordkeeper   Color
Brown Rudnick Llp 401K Profit
                                      508        $100,407,634    $29,785    $59      Schwab       White
Sharing Plan A
Compass Health, Inc. 401(K)
                                      611        $13,172,474     $37,127    $61    Great-West White
Profit Sharing Plan
HRL Retirement Savings Plan
                                      625        $155,081,708    $35,694    $57     Vanguard      White
For Non-Bargained Employees
The Taubman Company And
Related Entities Employee             679        $144,649,416    $49,446    $73     Vanguard      White
Retirement Savings Plan
Prevea Average Fee                   1,945       $250,928,471    $318,411   $164 Transamerica Red
Hitachi Vantara Corporation
Retirement And Savings               3,890       $680,441,899    $174,568   $45      Fidelity     White
Program
The Boston Consulting Group,
Inc. Employees' Profit Sharing       4,369       $421,208,989    $185,805   $43     Vanguard      White
Retirement Fund
Healthfirst Profit Sharing 401(K)
                                     4,950       $227,721,800    $201,889   $41     Vanguard      White
Plan
Genesis Health System
                                     6,260       $231,793,794    $325,894   $52 Transamerica White
Retirement Savings Plan
St. Luke'S Health Network
                                     7,142       $241,600,647    $333,578   $47 Transamerica White
403(B) Plan
Memorial Health System
Defined Contribution                 7,318       $221,242,194    $385,754   $53 Transamerica White
Retirement Savings Plan

1
 Price calculations are based on 2018 Form 5500 information or the most recent Form 5500 if 2018 is
not available.

        109.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the graph below illustrates the annual RK&A fees paid by other comparable Plans of similar

sizes with similar amounts of money under management, compared to the average annual RK&A

Fees paid by the Plan (as identified in the table above), with the white data points representing

RK&A fees that RK&A providers offered to (and were accepted by) comparable Plans.



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 25 of 63 Document 36-1
        110.   From the years 2014 to 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table and graph above illustrates that the Plan paid an effective average annual RK&A

fee paid of at least $164 per participant for RK&A services.

        111.   From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table and graph above illustrate that a hypothetical prudent plan Fiduciary would have

paid on average an effective annual RK&A fee of around $53 per participant, if not lower.

        112.   From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, had Defendants been acting in the exclusive best interest of the Plan’s Participants

the Plan actually would have paid significantly less than an average of approximately $318,411 per


       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 26 of 63 Document 36-1
year in RK&A fees, which equated to an effective average of approximately $164 per participant

per year.

        113.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, had Defendants been acting in the best interests of the Plan’s Participants, the Plan

actually would have paid on average a reasonable effective annual market rate for RK&A services

of approximately $103,106, per year in RK&A fees, which equates to approximately $53 per

participant per year. During the entirety of the Class Period, a hypothetical prudent plan Fiduciary

would not agree to pay more than double what they could otherwise pay for RK&A services.

        114.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the Plan additionally cost its Participants on average approximately $215,305 per year in

RK&A fees, which equates to on average approximately $111 per participant per year.

        115.    From the years 2014 to 2018, and because Defendants did not act in the best

interests of the Plan’s Participants, and as compared to other Plans of similar sizes with similar

amounts of money under management, the Plan actually cost its Participants a total minimum

amount of approximately $1,076,525 in unreasonable and excessive RK&A fees.

        116.    From the years 2014 to 2018 based upon the best publicly available information,

which was equally or even more easily available to Defendants during the Class Period, because

Defendants did not act in the best interests of the Plan’s Participants, and as compared to other Plans

of similar sizes with similar amounts of money under management, the Plan actually cost its

Participants (when accounting for compounding percentages) a total, cumulative amount in excess




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 27 of 63 Document 36-1
of $1,228,030 in RK&A fees.

        117.    During the entirety of the Class Period, and unlike a hypothetical prudent Fiduciary,

Defendants did not regularly and/or reasonably assess the Plan’s RK&A fees it paid to

Transamerica.

        118.    During the entirety of the Class Period, and unlike a hypothetical prudent Fiduciary,

Defendants did not engage in any regular and/or reasonable examination and competitive

comparison of the RK&A fees it paid to Transamerica vis-à-vis the fees that other RK&A providers

would charge for the same services.

        119.    During the entirety of the Class Period, Defendants knew or had knowledge that it

must engage in regular and/or reasonable examination and competitive comparison of the Plan’s

administrative costs and RK&A fees it paid to Transamerica, but Defendants simply failed to do

so.

        120.    During the entirety of the Class Period and had Defendants engaged in any regular

and/or reasonable examination and competitive comparison of the retirement plan service fees it

paid to Transamerica, it would have realized and understood that the Plan was objectively

compensating Transamerica unreasonably and inappropriately for its size, scale, and level and

quality of services, passing these objectively unreasonable and excessive fee burdens to Plaintiffs

and the Plan Participants.

        121.    During the entirety of the Class Period and by failing to recognize that the Plan and

its participants were being charged much higher administrative costs and RK&A fees than they

should have been and/or by failing to take effective remedial actions as described herein,

Defendants breached their fiduciary duties to Plaintiffs and the Plan Participants.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 28 of 63 Document 36-1
 STANDARD OF CARE FOR PRUDENT FIDUCIARIES SELECTING & MONITORING
                       INVESTMENT OPTIONS

         122.    For all practical purposes there is a commonly accepted process to select and

monitor investment options which is based on modern portfolio theory and the prudent investor

standard. Under ERISA, Plan Fiduciaries are required to engage investment consultants or advisors

to the extent that the Plan Fiduciaries do not have the investment expertise necessary to select and

monitor investments under modern portfolio theory.

         123.    That accepted process involves, among other things, evaluating the performance

history, tenure, and stability of the current portfolio manager; the risk adjusted returns; and the fees.

         124.    When an active investment option is chosen, one of the most critical aspects of the

analysis is to choose a portfolio manager because it is the skill of the portfolio manager that

differentially impacts the performance of the investment.

         125.    From the perspective of a Plan Participant, the other critical component of the

analysis is the fees. However, the total expense ratio of an investment option is often comprised of

multiple different types of fees, only one of which is specifically associated with the fee of the

actual portfolio manager.

         126.    As a result, a Plan Fiduciary is required to understand the interrelationship between

the pricing structure it has negotiated with the recordkeeper for RK&A services as well as the

different fee components of the investment options selected to be made available to Plan

Participants.

         127.    Plan Fiduciaries of plans as large as the Defendant’s Plan are deemed to be

“Institutional Investors” and are deemed to have a higher level of knowledge and understanding of

the different investment share classes and the different components of fees within the total expense

ratio of an investment option.



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 29 of 63 Document 36-1
        128.    In fact, as “Institutional Investors,” retirement Plans often have the ability to access

investment options and service structures that are not available or understood by retail investors

such as individual plan participants, like Plaintiffs.

        129.    For example, minimum investment requirements and other fees or restrictions are

routinely waived for large retirement plans.

        130.    As a result, when a Plan Fiduciary can choose among different share classes (or

other types of investment options, e.g., collective trusts) to receive the services of a specific

portfolio manager, the Plan Fiduciary is required to understand all the fees related to the different

share classes and choose the share class that is in the best interest of the Plan Participants. This is

especially critical when the pricing structure provides compensation to the recordkeeper from

revenue sharing paid by Plan Participants as part of the total expense ratio of the investment options

selected by the Plan Fiduciaries.

        131.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, the Plan Fiduciary must make a specific and informed finding that the

probability that the active portfolio manager will outperform the index warrants the higher fees

charged by the active portfolio manager and the risk/reward tradeoffs show that the potential of

outperformance is in the best interest of Plan Participants.

        132.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, but the Plan Fiduciary does not make a specific and informed finding that the

probability that the active portfolio manager will outperform the index (and warranting the higher

fees charged by the active portfolio manager) and the risk/reward tradeoffs show that the potential

of outperformance is in the best interest of Plan Participants, the Plan Fiduciary has acted

unreasonably and/or imprudently.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 30 of 63 Document 36-1
     THE PLAN PAID UNREASONABLY HIGH FEES FOR IMPRUDENT SHARE
                             CLASSES

       133.    Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive shares are targeted at small investors

with less bargaining power, while lower cost shares are targeted at larger investors with greater

assets. There is no material difference between share classes other than costs – the funds hold

identical investments and have the same portfolio manager.

       134.    As noted above, it is well known among institutional investors that mutual fund

companies routinely waive investment minimums for large retirement plans. Moreover, large

defined contribution plans such as the Plan have sufficient assets to qualify for most of the lowest

cost share classes.

       135.    So, unlike individual or retail investors, retirement plan fiduciaries often have

access to several different share classes. A prudent Plan Fiduciary ensures that the Plan selects

the share class that provides the greatest benefit to plan participants given the institutional

advantages provided to retirement plans in relation to retail investors. The share class that provides

the greatest benefit to plan participants is the share class that gives plan participants access to the

portfolio managers at the lowest net fee for the services of the portfolio manager and is referred to

as the “Net Investment Expense to Retirement Plans.”

       136.    As described in more detail below, choosing the share class that provides the lowest

Net Investment Expense to Retirement Plans is always the prudent choice because, all else being

equal, the use of the share class that provides the lowest Net Investment Expense to Retirement

Plans will result in one of the following superior options: 1) The amount of the fee extraction to

cover the RK&A fee will be lower; or 2) the amount of excess revenue being credited back to

Participant accounts is greater.



      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 31 of 63 Document 36-1
           137.      During the Class Period, Defendants knew or should have known that they are

required to select the share classes that provide the greatest benefit to plan participants, i.e., the

lowest Net Investment Expense to Retirement Plans.

           138.      During the Class Period, Defendants knew or should have known that it must

engage in an objectively reasonable search for and selection of the share classes that provide the

greatest benefit to plan participants, i.e., the lowest Net Investment Expense to Retirement Plans.

           139.      During the Class Period, in many cases Defendants did not use share classes that

provide the greatest benefit to plan participants and in some cases even switched from one share

class to a different share class that charged a higher Net Investment Expense to Retirement Plans.

           140.      During the Class Period, Defendants did not engage in an objectively reasonable

search for and selection of the share classes that provide the greatest benefit to plan participants,

i.e., the lowest Net Investment Expense to Retirement Plans.

           141.      The following charts identify Defendants’ share class investments during the Class

Period vis-à-vis the prudent alternatives that provide the greatest benefit to plan participants, i.e.,

the lowest Net Investment Expense to Retirement Plans:

                Defendants' Investment                                 Prudent Alternative Share Class

                                                  Net                                                       Net    Defendants'
                                              Investment                                                Investment    Plan's
                                 Exp Revenue Expense to                                    Exp Revenue Expense to Investment
                                Ratio Sharing Retirement                                  Ratio Sharing Retirement Excessive
Ticker         Fund Name         (%)    (%)    Plans (%)   Ticker      Fund Name           (%)    (%)    Plans (%)  Fees (%)
         AllianzGI NFJ Small                                     AllianzGI NFJ Small-
PSVIX                           0.82%   0.10%   0.72%      PCVAX                      1.17%       0.50%   0.67%        7%
         Cap Value Instl                                         Cap Value A
         American Funds                                          American Funds
RGAFX    Growth Fund of         0.38%   0.05%   0.33%      RGAGX Growth Fund of Amer 0.31%        0.00%   0.31%        6%
         America R5                                              R6
MVCJX    MFS Mid Cap Value R4   0.83%   0.15%   0.68%      MVCHX MFS Mid Cap Value R3 1.07%       0.50%   0.57%        19%
         Wells Fargo
                                                                    Wells Fargo Discovery
WFDSX    Advantage Discovery    0.88%   0.15%   0.73%      WFDAX                          1.21%   0.55%   0.66%        11%
                                                                    A
         Instl
                Average         0.73%   0.11%   0.62%                     Average        0.94%    0.39%   0.55%      10.95%




          Case 2:20-cv-01079-WCG Filed 03/10/21 Page 32 of 63 Document 36-1
        142.    The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period, including, but not limited to, standard reports prepared by the

Defendants’ RK&A provider as well as the 408(b)(2) Fee Disclosure documents provided to the

Defendant Plan by its service providers.

        143.    Based upon data and information reflected in the charts above, the average

excessive fee paid by participants during the Class Period as a result of Defendants’ failure to use

the prudent alternative share classes that provide the greatest benefit to plan participants, i.e., the

share class that provides the lowest Net Investment Expense to Retirement Plans, was

approximately 10.95%. There is no rational reason for a prudent Plan Fiduciary to choose an

investment option that effectively charges a fee that is almost 11% higher than an alternative

investment option that provides the identical services of the same portfolio manager.

        144.    During the Class Period, and had Defendants engaged in a prudent process to select

the share class of a selected portfolio manager that provides the greatest benefit to plan participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, the Plan

would not have selected the share classes listed in the “Defendants’ Investment” column of the

chart above.

        145.    During the Class Period, and had Defendants engaged in a prudent process, once a

portfolio manager or passive index option had been selected, the Defendants would have selected

the share classes listed in the “Prudent Alternative Share Class” column of the chart above.

        146.    During the Class Period, and had Defendants engaged in an objectively reasonable

search for, and selection of, the share class that provided the greatest benefit to plan participants,




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 33 of 63 Document 36-1
i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, the Plan

would not have selected the funds in the “Defendants’ Investment” column in the chart above.

         147.   During the Class Period, and had Defendants engaged in an objectively reasonable

search for, and selection of, the share class that provided the greatest benefit to plan participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, the Plan

would have selected the funds in the “Prudent Alternative Share Class” columns of the charts

above.

         148.   During the Class Period, and had Defendants been acting in the best interests of the

Plan’s Participants, the Plan would not have selected the funds in the “Defendants’ Investment”

columns of the charts above.

         149.   During the Class Period and had Defendants been acting in the best interests of the

Plan’s Participants, the Plan would have selected the funds in the “Prudent Alternative Share

Class” columns of the charts above.

         150.   During the entirety of the Class Period, Defendants knew or should have known

about the existence of alternative share classes of the same mutual funds currently selected and

performed the analysis to determine the share class that provides the greatest benefit to Plan

Participants, i.e., the share class that provides the lowest Net Investment Expense to Retirement

Plans, as identified in the “Prudent Alternative Share Class” column of the chart above.

         151.   During the entirety of the Class Period, Defendants knew or should have known to

transfer the Plan funds into the share class that provides the greatest benefit to Plan Participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, as

identified in the “Prudent Alternative Share Class” column of the chart above.




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 34 of 63 Document 36-1
       152.    A hypothetical Prudent Fiduciary would not select share classes that result in higher

fees to Plan Participants when share classes that result in lower fees to Plan Participants are

available for the identical portfolio management services.

       153.    During the entirety of the Class Period, Defendants selected share classes that

resulted in higher fees to Plan Participants when share classes of the identical investment option

were available that would have resulted in lower fees, to the substantial detriment of Plaintiffs and

the Plan’s Participants.

       154.    During the entirety of the Class Period and because Defendants selected share

classes that resulted in higher fees when share classes that resulted in lower fees were available to

the Plan for the identical investment option, the Plaintiffs and the Plan Participants did not receive

any additional services or benefits other than a higher cost for Plaintiffs and the Plan Participants.

       155.    As an example of Defendants’ failure to engage in an objectively reasonable search

for, and selection of, the share class that provides the greatest benefit to Plan Participants and that

was available to the Plan during the Class Period, consider the MFS Mid Cap Value R4 (MVCJX)

which was selected by the Plan Fiduciaries and made available to Plan Participants in the Plan

from 2015 through 2017.

       156.    As of December 31, 2017, Plan Participants had invested more than approximately

$13,967,733 in this investment option. The portfolio managers of this investment option were

Kevin J. Schmitz and Brooks A. Taylor (Schmitz & Taylor). Plan Participants can receive the

identical portfolio management services of Schmitz & Taylor through several different investment

options (share classes) with different fee structures. The fee structures for the varying share classes

of this investment option, all managed by Schmitz & Taylor, are set forth in the chart below:




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 35 of 63 Document 36-1
                     Example of Different Share Class Fee Levels for
                        Identical Portfolio Management Services

                                       MFS Mid Cap    MFS Mid Cap    MFS Mid Cap   MFS Mid Cap
                                        Value R3        Value A       Value R2      Value R4


                        Share Class      R3 Class      A Class        R2 Class       R4 Class
                 Investment Advisor        MFS           MFS            MFS            MFS
                                         Kevin J.      Kevin J.       Kevin J.       Kevin J.
                                       Schmitz and   Schmitz and    Schmitz and    Schmitz and
                 Portfolio Managers
                                        Brooks A.     Brooks A.      Brooks A.      Brooks A.
                                          Taylor        Taylor         Taylor         Taylor
                              Ticker     MVCHX         MVCAX          MCVRX          MVCJX
         Portfolio Management Fee         0.65%         0.65%          0.65%          0.65%
                 Total Expense Ratio      1.08%         1.08%          1.33%          0.83%
            Revenue Sharing Credit        0.50%         0.45%          0.65%          0.15%
         Net Investment Expense to
                                         0.58%          0.63%          0.68%          0.68%
                   Retirement Plans

       157.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period including, but not limited to, standard reports prepared by the

Defendants’ RK&A provider as well as the 408(b)(2) Fee Disclosure documents provided to the

Defendant Plan by its service providers.

       158.    Because the underlying data and information reflected in the chart above were

readily available to Defendants during the Class Period, Defendants did not need to “scour the

market” when selecting and monitoring investment options for the Plan.

       159.    In the second to last row of the chart above, “Revenue Sharing Credit,” is the

portion of the “Total Expense Ratio” that is allocable to the provision of RK&A (and in some cases

other) services and is not disclosed to Plan Participants. As a result, a Plan Participant without this

information would be unable to determine the actual cost of the portfolio management services.




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 36 of 63 Document 36-1
       160.    As a result, the fee paid for the portfolio management services of the portfolio

managers Schmitz & Taylor to pursue the identical investment strategy with the same goals,

objectives, and risk profile is the “Net Investment Expense to Retirement Plans” set forth in the

bottom row.

       161.    As illustrated in the chart above, the MFS Mid Cap Value R3 (MVCHX) has the

lowest “Net Investment Expense to Retirement Plans” at 0.58%. Despite the Total Expense Ratio

being higher, the MFS Mid Cap Value R3 (MVCHX) provides the greatest benefit to Plan

Participants because the 0.50% in revenue sharing that is allocable to RK&A services is a credit

that can be returned to the participants directly or used as a credit against the RK&A fee. If the

0.50% allocable to RK&A services exceeds the actual RK&A fee, then the excess can also be

returned to the Plan and its Participants.

       162.    During the Class Period, Plan Participants would have received the lowest possible

fee for the portfolio management services of Schmitz & Taylor if invested in the MFS Mid Cap

Value R3 (MVCHX).

       163.    When two identical service options are readily available (in this case the portfolio

management services of Schmitz & Taylor), and would be known as part of the standard of care

related to selecting and monitoring investment options, a prudent Plan Fiduciary ensures that the

least expensive of those options is selected.

       164.    A prudent Plan Fiduciary understands that the higher “sticker” price of the RK&A

fee portion of the expense ratio, i.e., the 0.50%, is not relevant since, the RK&A service provider

returns excess revenue to the Plan and Plan Participants.

       165.    The DOL requires Plan Fiduciaries to understand all the fees related to all the

various services provided to the Plan and its participants. By selecting an investment option that




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 37 of 63 Document 36-1
charges more for identical portfolio management services, the Defendant Plan Fiduciaries

breached their duty.

        166.    As illustrated in the chart below, which is based on the $13,967,733 that the Plan

invested in MFS Mid Cap Value R4 (MVCJX) as of December 31, 2018, because Defendants did

not select the share class that provided the greatest benefit to Plan Participants, i.e., the lowest Net

Investment Expense to Retirement Plans, MFS Mid Cap Value R3 (MVCHX), Defendants caused

substantial monetary damage and detriment to Plaintiffs and the Plan’s Participants.




        167.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period.

        168.    A hypothetical Prudent Fiduciary conducting an impartial and objectively

reasonable review of the Plan’s investments during the Class Period would have conducted a



      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 38 of 63 Document 36-1
review on at least a quarterly basis, which would have identified and selected the share class that

provides the greatest benefit to plan participants, i.e., the lowest Net Investment Expense to

Retirement Plans.

         169.   A hypothetical Prudent Fiduciary conducting an impartial and objectively

reasonable review of the Plan’s investments during the Class Period would have conducted a

review on at least a quarterly basis, would have identified the share class that provides the greatest

benefit to plan participants, i.e., the lowest Net Investment Expense to Retirement Plans, and would

have transferred the Plan’s investments into the prudent share classes at the earliest opportunity.

         170.   During the entirety of the Class Period, Defendants: 1) did not conduct an impartial

and objectively reasonable review of the Plan’s investments on at least a quarterly basis; 2) did not

identify the prudent share classes available to the Plan; 3) did not transfer the Plan’s investments

into these prudent share classes at the earliest opportunity; and 4) actually transferred participants’

assets from the share classes that provide the lowest Net Investment Expense to Retirement Plans

to more expensive share classes, all to the substantial detriment of Plaintiffs and the Plan’s

Participants.

         171.   During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable process when selecting its share

classes, Defendants caused unreasonable and unnecessary losses to Plaintiffs and the Plan’s

Participants through 2018 in the amount of approximately $91,639 and as detailed in the following

chart:




         Case 2:20-cv-01079-WCG Filed 03/10/21 Page 39 of 63 Document 36-1
                                       Actual Investment Lineup
                                    2014          2015         2016           2017          2018
  Net Investment Expense to
                                   $589,537     $615,967      $696,744      $835,837       $766,981
       Retirement Plans

                                    Prudent Alternative Share Class
  Net Investment Expense to
                                   $580,905     $595,238      $673,046      $809,045       $766,981
       Retirement Plans

   Est. Investment Damages          $8,632       $20,729       $23,698       $26,792           $0
Compounding Percentage (VIIIX)                    1.39%        11.95%        21.82%         -4.41%
  Est. Cumulative Investment
                                    $8,632       $29,482       $56,702       $95,867       $91,639
           Damages

        172.     During the entirety of the Class Period and by failing to recognize that the Plan was

invested in share classes that resulted in higher fees when share classes that resulted in lower fees

to retirement plan participants were available for the same investment and/or by failing to take

effective remedial actions as described herein, Defendants breached their fiduciary duties to

Plaintiffs and the Plan Participants

                         DEFENDANTS’ INVESTMENTS IN THE PLAN

        173.     A hypothetical prudent Fiduciary will consider all Plan investments, including

“suitable index mutual funds or market indexes (with such adjustments as may be appropriate).”

Restatement (Third) of Trusts §100 cmt. b(1).

        174.     While higher-cost mutual funds may outperform a less-expensive option over the

short term, such as a passively managed index fund, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available         at        https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-

mutualfunds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked

at 2,862 actively managed mutual funds, focused on the top quartile in performance and found

most did not replicate performance from year to year); see also Index funds trounce actively




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 40 of 63 Document 36-1
managed funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-

activelymanaged-funds-study.html (“long-term data suggests that actively managed funds “lagged

their passive counterparts across nearly all asset classes, especially over the 10-year period from

2004 to 2014.”)

       175.    Funds with high fees on average perform worse than less expensive funds, even on

a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee Determination

in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009) (hereinafter

“When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of Securities

Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous studies showing

that “the most consistent predictor of a fund’s return to investors is the fund’s expense ratio”).

       176.    During the Class Period, the chart below identifies several investment options that

Defendants selected and/or made available to Plan Participants as compared to prudent alternative

and less expensive options.




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 41 of 63 Document 36-1
                 Defendants' Investment                              Prudent Alternative Investments

                                                 Net                                                        Net    Defendants'
                                             Investment                                                 Investment    Plan's
                                Exp Revenue Expense to                                     Exp Revenue Expense to Investment
                               Ratio Sharing Retirement                                   Ratio Sharing Retirement Excessive
Ticker      Fund Name           (%)    (%)    Plans (%)   Ticker     Fund Name             (%)    (%)    Plans (%)  Fees (%)
      AllianzGI NFJ Small                                       Vanguard Small Cap
PSVIX                       0.82%      0.10%   0.72%      VSIIX                           0.06%   0.00%   0.06%       1100%
      Cap Value Instl                                           Value Index I
      American Funds                                            Vanguard Intl Div
RERFX                       0.53%      0.05%   0.48%      VIAAX                           0.25%   0.00%   0.25%        92%
      EuroPacific Growth R5                                     Apprec Idx Adm
      American Funds
                                                                   Fidelity® Large Cap
RGAFX Growth Fund of        0.38%      0.05%   0.33%      FSPGX                           0.04%   0.00%   0.04%       843%
                                                                   Growth Idx Instl Prm
      America R5
                                                                   Fidelity® US Bond
DODIX Dodge & Cox Income       0.42%   0.08%   0.34%      FXNAX                           0.03%   0.00%   0.03%       1260%
                                                                   Index Instl Prem
         Invesco Diversified                                       Fidelity® Large Cap
DDFIX                          0.52%   0.35%   0.17%      FLCOX                           0.04%   0.00%   0.04%       325%
         Dividend R5                                               Value Index
                                                                   Vanguard Mid-Cap
MVCJX MFS Mid Cap Value R4 0.83%       0.15%   0.68%      VMVAX                           0.07%   0.00%   0.07%       871%
                                                                   Value Index Admiral
         Perkins Mid Cap Value                                     Vanguard Mid-Cap
JMCVX                          0.84%   0.25%   0.59%      VMVAX                           0.07%   0.00%   0.07%       743%
         T                                                         Value Index Admiral
                                                                   Fidelity® US Bond
PTTDX PIMCO Total Return D 0.80%       0.50%   0.30%      FXNAX                           0.03%   0.00%   0.03%       900%
                                                                   Index
                                                                   Vanguard Target
         T. Rowe Price
TRRFX                          0.53%   0.15%   0.38%      VTINX    Retirement Income      0.12%   0.00%   0.12%       217%
         Retirement 2005
                                                                   Inv
                                                                   Vanguard Target
         T. Rowe Price
TRRAX                          0.53%   0.15%   0.38%      VTINX    Retirement Income      0.12%   0.00%   0.12%       217%
         Retirement 2010
                                                                   Inv
      T. Rowe Price                                                Vanguard Target
TRRGX                          0.56%   0.15%   0.41%      VTXVX                           0.13%   0.00%   0.13%       215%
      Retirement 2015                                              Retirement 2015 Inv
      T. Rowe Price                                                Vanguard Target
TRRBX                          0.59%   0.15%   0.44%      VTWNX                           0.13%   0.00%   0.13%       238%
      Retirement 2020                                              Retirement 2020 Inv
      T. Rowe Price                                                Vanguard Target
TRRHX                          0.63%   0.15%   0.48%      VTTVX                           0.13%   0.00%   0.13%       269%
      Retirement 2025                                              Retirement 2025 Inv




         Case 2:20-cv-01079-WCG Filed 03/10/21 Page 42 of 63 Document 36-1
           Defendants' Investment (continued)                   Prudent Alternative Investments (continued)

                                                  Net                                                        Net    Defendants'
                                              Investment                                                 Investment    Plan's
                                 Exp Revenue Expense to                                     Exp Revenue Expense to Investment
                                Ratio Sharing Retirement                                   Ratio Sharing Retirement Excessive
Ticker         Fund Name         (%)    (%)    Plans (%)   Ticker         Fund Name         (%)    (%)    Plans (%)  Fees (%)
         T. Rowe Price                                              Vanguard Target
TRRCX                           0.66%   0.15%   0.51%      VTHRX                           0.14%    0.00%   0.14%      264%
         Retirement 2030                                            Retirement 2030 Inv
         T. Rowe Price                                              Vanguard Target
TRRJX                           0.68%   0.15%   0.53%      VTTHX                           0.14%    0.00%   0.14%      279%
         Retirement 2035                                            Retirement 2035 Inv
         T. Rowe Price                                              Vanguard Target
TRRDX                           0.70%   0.15%   0.55%      VFORX                           0.14%    0.00%   0.14%      293%
         Retirement 2040                                            Retirement 2040 Inv
         T. Rowe Price                                              Vanguard Target
TRRKX                           0.71%   0.15%   0.56%      VTIVX                           0.15%    0.00%   0.15%      273%
         Retirement 2045                                            Retirement 2045 Inv
         T. Rowe Price                                              Vanguard Target
TRRMX                           0.71%   0.15%   0.56%      VFIFX                           0.15%    0.00%   0.15%      273%
         Retirement 2050                                            Retirement 2050 Inv
         T. Rowe Price                                              Vanguard Target
TRRNX                           0.72%   0.15%   0.57%      VFFVX                           0.15%    0.00%   0.15%      280%
         Retirement 2055                                            Retirement 2055 Inv
         T. Rowe Price                                              Vanguard Target
TRRLX                           0.72%   0.15%   0.57%      VTTSX                           0.15%    0.00%   0.15%      280%
         Retirement 2060                                            Retirement 2060 Inv
         T. Rowe Price                                              Vanguard Target
TRRIX    Retirement             0.52%   0.15%   0.37%      VTINX    Retirement Income      0.12%    0.00%   0.12%      208%
         Income/Balanced                                            Inv
VINIX    Vanguard Instl Index   0.04%   0.00%   0.04%      FXAIX    Fidelity® 500 Index    0.02%    0.00%   0.02%      100%
         Vanguard Short Term
                                                                    Vanguard Short-Term
VFSIX    Investment Grade       0.07%   0.00%   0.07%      VBIPX                           0.05%    0.00%   0.05%       40%
                                                                    Bond Idx InstlPls
         Instl
         Vanguard Total
                                                                    Fidelity® International
VTIAX    International Stock    0.11%   0.00%   0.11%      FSPSX                            0.04%   0.00%   0.04%      214%
                                                                    Index InstlPrm
         Index Adm
         Wells Fargo
                                                                    Vanguard Mid-Cap
WFDSX    Advantage Discovery    0.88%   0.15%   0.73%      VMGMX                         0.07%      0.00%   0.07%      943%
                                                                    Growth Index Admiral
         Instl
                                                                    Vanguard Mid-Cap
MVCHX MFS Mid Cap Value R3 1.08%        0.50%   0.58%      VMVAX                           0.07%    0.00%   0.07%      729%
                                                                    Value Index Admiral




         Case 2:20-cv-01079-WCG Filed 03/10/21 Page 43 of 63 Document 36-1
           Defendants' Investment (continued)                    Prudent Alternative Investments (continued)

                                                   Net                                                       Net    Defendants'
                                               Investment                                                Investment    Plan's
                                  Exp Revenue Expense to                                    Exp Revenue Expense to Investment
                                 Ratio Sharing Retirement                                  Ratio Sharing Retirement Excessive
Ticker         Fund Name          (%)    (%)    Plans (%)   Ticker      Fund Name           (%)    (%)    Plans (%)  Fees (%)
         T. Rowe Price                                            Vanguard Target
         Retirement 2005 Trust   0.46%   0.00%   0.46%      VTINX Retirement Income        0.12%   0.00%   0.12%       283%
         A                                                        Inv
         T. Rowe Price                                            Vanguard Target
         Retirement 2010 Trust   0.46%   0.00%   0.46%      VTINX Retirement Income        0.12%   0.00%   0.12%       283%
         A                                                        Inv
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2015 Trust   0.46%   0.00%   0.46%      VTXVX                          0.13%   0.00%   0.13%       254%
                                                                     Retirement 2015 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2020 Trust   0.46%   0.00%   0.46%      VTWNX                          0.13%   0.00%   0.13%       254%
                                                                     Retirement 2020 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2025 Trust   0.46%   0.00%   0.46%      VTTVX                          0.13%   0.00%   0.13%       254%
                                                                     Retirement 2025 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2030 Trust   0.46%   0.00%   0.46%      VTHRX                          0.14%   0.00%   0.14%       229%
                                                                     Retirement 2030 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2035 Trust   0.46%   0.00%   0.46%      VTTHX                          0.14%   0.00%   0.14%       229%
                                                                     Retirement 2035 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2040 Trust   0.46%   0.00%   0.46%      VFORX                          0.14%   0.00%   0.14%       229%
                                                                     Retirement 2040 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2045 Trust   0.46%   0.00%   0.46%      VTIVX                          0.15%   0.00%   0.15%       207%
                                                                     Retirement 2045 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2050 Trust   0.46%   0.00%   0.46%      VFIFX                          0.15%   0.00%   0.15%       207%
                                                                     Retirement 2050 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2055 Trust   0.46%   0.00%   0.46%      VFFVX                          0.15%   0.00%   0.15%       207%
                                                                     Retirement 2055 Inv
         A
         T. Rowe Price
                                                                     Vanguard Target
         Retirement 2060 Trust   0.46%   0.00%   0.46%      VTTSX                          0.15%   0.00%   0.15%       207%
                                                                     Retirement 2060 Inv
         A
         Transamerica                                              Vanguard Prime
TFGXX    Government Money        0.52%   0.25%   0.27%      VMRXX Money Market Fund        0.10%   0.00%   0.10%       170%
         Market R4                                                 Admiral
         Wells Fargo Special                                       Vanguard Small Cap
ESPAX                            1.30%   0.55%   0.75%       VSIIX                         0.06%   0.00%   0.06%       1150%
         Small Cap Value A                                         Value Index I
         American Funds
                                                                     Fidelity® Large Cap
RGAHX    Growth Fund of          0.45%   0.15%   0.30%      FSPGX                          0.04%   0.00%   0.04%       650%
                                                                     Growth Idx
         America R5E
         Wells Fargo
                                                                     Vanguard Mid-Cap
WFDAX    Advantage Discovery     1.21%   0.55%   0.66%      VMGMX                         0.07%    0.00%   0.07%       843%
                                                                     Growth Index Admiral
         A
                Average          0.59%   0.13%   0.45%                      Average        0.11%   0.00%   0.11%      407.63%




         Case 2:20-cv-01079-WCG Filed 03/10/21 Page 44 of 63 Document 36-1
           177.   In the charts above, the “expense ratio” refers to a percentage of the Plan’s assets

that were under management during the Class Period. For example, if a mutual fund share class

deducts 1% of fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis

points (or bps). (One basis point is equal to 1/100th of one percent (or 0.01%)). The fees deducted

from a mutual fund’s assets reduce the value of the shares owned by fund investors. Conversely,

any revenue sharing that is credited back to participants increases the total value of Participants’

accounts.

           178.   During the Class Period and based on the charts above, the average Net Investment

Expense to Retirement Plans of the investments selected and made available to Plan Participants

by the Plan Fiduciaries identified above was 0.45%, or 45 basis points.

           179.   During the Class Period and based on the charts above, the investment options

selected by the Plan Fiduciaries were 408% more expensive than prudent alternative and less

expensive options covering the same asset category.

           180.   A hypothetical prudent Fiduciary understands and knows that a fund’s total expense

ratio, revenue sharing rate, and the resulting Net Investment Expense to Retirement Plans are some

of the most important (if not the most important) considerations in the fund selection process.

           181.   During the Class Period, Defendants knew or should have known that a fund’s total

expense ratio, revenue sharing rate, and the resulting Net Investment Expense to Retirement Plans

are some of the most important (if not the most important) considerations in the fund selection

process.

           182.   A hypothetical prudent Fiduciary would only choose an active investment option

when an alternative index option is available if that same hypothetical prudent Fiduciary made a

specific and informed finding that the probability that the active portfolio manager will outperform




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 45 of 63 Document 36-1
the index warrants the higher fees charged by the active portfolio manager and the risk/reward

tradeoffs show that the potential of outperformance is in the best interest of Plan Participants.

        183.    During the Class Period, the Defendants did not make a specific and informed

finding, as part of a prudent investment selection process, that that the probability that the active

portfolio manager will outperform the index warrants the higher fees charged by the active portfolio

manager and the risk/reward tradeoffs show that the potential of outperformance is in the best

interest of Plan Participants.

        184.     During the Class Period, and because Defendants did not engage in an objectively

reasonable process when selecting funds for the Plan, Defendants selected the funds identified in

the “Defendants’ Investment” column in the charts above.

        185.    During the Class Period, and had Defendants engaged in an objectively reasonable

process when selecting funds for the Plan, Defendants would not have selected the funds identified

in the “Defendants’ Investment” column in the charts above.

        186.    During the Class Period, and had Defendants been acting in the best interests of the

Plan’s Participants, Defendants would not have selected the funds identified in the “Defendants’

Investment” column in the charts above.

        187.    During the Class Period and had Defendants been acting in the best interests of the

Plan’s Participants, Defendants would have selected funds with lower Net Investment Expense to

Retirement Plans than those funds actually selected by Defendants as identified in the “Defendants’

Investment” column in the charts above.

        188.    During the Class Period and had Defendants been acting in the best interests of the

Plan’s Participants, Defendants would have selected the investment options identified in the

“Prudent Alternative Investments” column in the chart above.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 46 of 63 Document 36-1
        189.    During the Class Period, Plaintiffs had no knowledge of Defendants’ process for

selecting and regularly monitoring investments to ensure that the investments remained prudent

selections.

        190.    During the Class Period, Plaintiffs did not know the RK&A fee structure, or the

revenue sharing rates associated with the investments selected by the Defendants.

        191.    During the Class Period, Defendants failed to reasonably and properly evaluate the

true cost of the services of each portfolio manager under the fee structure negotiated with

Transamerica, thereby paying fees that were more than necessary to the detriment of Plaintiffs and

the Plan’s Participants.

        192.    During the Class Period and had Defendants chosen investment options similar or

identical to the funds identified in the “Prudent Alternative Investments” column in the charts

above, the Plan’s Participants would have been received virtually identical portfolio management

services at a lower cost. Any differences in the portfolio management services delivered by the

Investments selected by Defendants do not warrant the additional fees and were therefore

imprudent.

        193.    During the Class Period and because Defendants imprudently chose investment

options that were not similar or identical to the funds identified in the “Prudent Alternative

Investments” column in the charts above, Defendants’ caused objectively unreasonable and

unnecessary losses to Plaintiffs and the Plan’s Participants.

        194.    During the Class Period, Defendants failed to consider materially similar and less

expensive alternatives to the Plan’s investment options. The chart above demonstrates that both the

expense ratios and the Net Investment Expense to Retirement Plans of the Plan’s investment options

between the years 2014 to 2020 were more expensive by significant multiples of comparable




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 47 of 63 Document 36-1
passively managed and actively managed alternative funds in the same investment style. A

reasonable investigation would have revealed the existence of these lower-cost alternatives.

         195.     During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, resulting in the selection of funds identified in the “Defendants’

Investment” column in the charts above, Plaintiffs and the Plan’s Participants incurred actual

expenses and costs as identified in the “Actual Investment Lineup” portion of the chart below.

         196.     During the Class Period and had Defendants acted in the best interests of the Plan’s

Participants by engaging in an objectively reasonable investigation process when selecting its

investments, Defendants would have prudently chosen lower-cost investment alternatives as

identified in the “Alternative Investment Lineup” portion of the chart below.

         197.     During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, Defendants caused objectively unreasonable and unnecessary losses to

Plaintiffs and the Plan’s Participants in the amount of approximately $3,041,829 through 2018 and

as detailed in the following chart:

                                         Actual Investment Lineup
                                      2014          2015         2016         2017          2018
   Net Investment Expense to
                                   $589,537       $615,967     $696,744      $835,837      $766,981
        Retirement Plans

                                      Prudent Alternative Investments
   Net Investment Expense to
                                   $138,497       $140,248     $156,725      $192,245      $185,527
        Retirement Plans

    Est. Investment Damages        $451,040       $475,718     $540,019      $643,592      $581,454
 Compounding Percentage (VIIIX)                    1.39%        11.95%        21.82%        -4.41%
   Est. Cumulative Investment
                                   $451,040       $933,028     $1,584,543   $2,573,883    $3,041,829
            Damages




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 48 of 63 Document 36-1
        198.    During the entirety of the Class Period, and by failing to engage in an objectively

reasonable investigation process when selecting its investments as described herein, Defendants

breached their fiduciary duties to Plaintiffs and the Plan Participants.

        199.    Defendants were required to independently assess “the prudence of each investment

option” for the Plan on an ongoing basis, DiFelice, 497 F.3d at 423. Defendants were also required

to remove investments that were no longer prudent for the Plan, as the Supreme Court recently

confirmed. Tibble, 135 S. Ct. at 1828–29.

        200.    Defendants did not independently assess the prudence of the Plan’s investment

options on an ongoing basis and did not remove investments that were no longer prudent for the

Plan, thereby breaching their fiduciary duties to Plaintiffs and the Plan Participants.

            FAILURE TO FULLY DISCLOSE FEES CHARGED OR CREDITED
                          TO THE PLAN INVESTMENTS

        201.    ERISA imposes a duty on plan administrators to provide to plan participants on a

“regular and periodic basis . . . sufficient information regarding the plan, including fees and

expenses, and regarding designated investment alternatives, including fees and expenses attendant

thereto, to make informed decisions with regard to the management of their individual accounts”

29 C.F.R. §2550-404a-5(a).

        202.    In order to satisfy this requirement, a plan administrator must provide (among other

things) (1) an “identification of any designated investment managers,” (2) “an explanation of any

fees and expenses that may be charged against the individual account of a participant or beneficiary

… not reflected in the total annual operation expenses of any designated investment alternatives,”

and (3) “at least quarterly, a statement” reflecting the dollar amount and nature of those expenses

“actually charged,” along with a “description of the services to which the charges relate.” 29 C.F.R.

§2550- 404a-5(b)-(d).



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 49 of 63 Document 36-1
       203.    Upon information and belief, the Defendants failed to properly disclose the fees

charged to Participants in the Plan in their quarterly statements and participant fee disclosure

documents.

       204.    During the class period Defendants’ used revenue sharing to pay its recordkeeper

for RK&A services specifically stating in one example of Defendants’ participant fee disclosure:

               The plan incurs general administrative fees for ongoing plan administrative
               services (e.g., recordkeeping) of up to 0.12% annually of assets held in the
               plan investment options. These fees are applied pro rata across some or all
               investment options held in your account. However, the administrative fees
               allocable to an investment option may be paid, in whole or in part, from
               revenue (e.g., 12b-1 fees, administrative fees) that Transamerica Retirement
               Solutions or its affiliates receive based upon the plan's investment options.
               Consequently, if revenue is received related to an investment option, you
               will pay less than 0.12% as administrative fees on your assets held in that
               investment option depending upon the amount of revenue received. (It is
               not possible to accurately determine in advance the amount of revenue that
               an investment option will generate or when it will change.) If the revenue
               from an investment option is not adequate to cover the administrative fees
               allocable to that investment option, the shortfall will be deducted from your
               account based on your assets held in that investment option. If the revenue
               from an investment option exceeds the administrative fees allocable to that
               investment option, the excess will be applied as a Plan Service Credit (see
               Plan Service Credit below) to your account.
       205.    The Defendants’ participant fee disclosure goes on the state that the “plan service

credit represents an expense refund for one or more of the investment funds offered by your plan.

When applicable, a plan service credit is added to your account and lowers the effective annual

expense ratios of the investment fund(s) for which a plan service credit applies. Any plan service

credit will be reported on your quarterly benefit statements.” (emphasis added.)

       206.    Upon information and belief, the Defendants failed to disclose to Plan Participants

the revenue sharing rates of each investment option Defendants made available to Plan Participants

which represent a refund and had the effect of lowering “the effective annual expense ratios of the

investment fund(s) for which a plan service credit applies.” (emphasis added.)




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 50 of 63 Document 36-1
       207.    During the Class Period, some of the investment options in the Plan have had

different revenue sharing rates than others and some even had no revenue sharing at all.

       208.    As a result, Plan Participants were unable to determine the actual Net Investment

Expense paid by Retirement Plan participants for each of their investment options.

       209.    Defendants acknowledge the importance of providing Plan participants the impact

of refunds and rebates associated with the fees of the investment options made available to Plan

Participants by disclosing:

               Total Annual Operating Expenses of an investment option are the expenses
               you pay each year, which reduce the rate of return you earn. In some cases,
               a fund may waive or reimburse certain expenses. If a fund has waived
               expenses in the past year, you will see a different gross (G) (before waivers)
               and net (N) (after waivers) expense ratio. So while an investor could have
               been charged as much as the gross expense rate in the past year, they will
               only have paid the net expense rate because of the waivers. Fund specific
               operating expense details are available at transamerica.com/portal/prevea.
       210.    In other words, Defendants acknowledge that it is critical for a Participant to know

the amount of any reduction in the net fee actually paid by investors in a specific investment option.

       211.    When a rebate or refund is available to reduce the “sticker” price of a product or

service, the failure to provide the amount of the refund prevents a buyer from understanding the

net cost of the product or service. As Defendants acknowledge, it is obvious a prudent buyer of

the product or service would need to know whether refunds were available and, if so, the amount

of the rebate. Yet Defendants failed to disclose that information to Plan Participants.

       212.    The Defendants’ failure to disclose the revenue sharing rates (i.e., refunds)

associated with each investment option prevented Participants from making “informed decisions

with regard to the management of their individual accounts.” 29 C.F.R. §2550-404a-5(a).




      Case 2:20-cv-01079-WCG Filed 03/10/21 Page 51 of 63 Document 36-1
         213.    The Defendants’ incomplete and ambiguous disclosures are a clear violation of the

 ERISA disclosure requirements imposed on all Plan administrators and are also evidence that the

 Defendants were imprudent in the administration of the plan.

         214.    Plaintiffs have been harmed by the Defendants’ failure to abide by the requirement

 to disclose all the information a Participant would need to make an informed investment decision.

         215.    The failure to disclose all the information a Participant would need to make an

 informed investment decision, as required under 29 C.F.R. §2550-404a-5(a), breached the

 fiduciary obligations of prudence and loyalty that Defendants owed to Plaintiffs and members of

 the Class.

         216.    Plan Participants have been damaged in the amount of millions of dollars through

 Defendants’ incomplete and erroneous disclosures.

                                 CLASS ACTION ALLEGATIONS

         217.    29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. §1109(a).

         218.    In acting in this representative capacity, Plaintiffs seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiffs seeks to certify, and

to be appointed as representatives of, the following Class:

         All participants and beneficiaries of the Prevea Clinic, Inc. 401(k) and
         Retirement Plan (excluding the Defendants or any participant/beneficiary
         who is a fiduciary to the Plan) beginning six years before the
         commencement of this action and running through the date of judgment.

         219.    The Class includes more than 2,100 members and is so large that joinder of all its

members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 52 of 63 Document 36-1
        220.    There are questions of law and fact common to this Class pursuant to Federal Rule

of Civil Procedure 23(a)(2), because Defendants owed fiduciary duties to the Plan and took the

actions and omissions alleged as the Plan and not as to any individual participant. Common

questions of law and fact include but are not limited to the following:

        •       Whether Defendants are fiduciaries liable for the remedies provided by 29
                U.S.C. § 1109(a);

        •       Whether Defendants breached their fiduciary duties to the Plan;

        •       What are the losses to the Plan resulting from each breach of fiduciary duty;
                and

        •       What Plan-wide equitable and other relief the Court should impose in light
                of Defendants’ breach of duty.

        221.    Plaintiffs’ claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiffs was a participant during the time period at issue and all

participants in the Plan were harmed by Defendants’ misconduct.

        222.    Plaintiffs will adequately represent the Class pursuant to Federal Rule of Civil

Procedure 23(a)(4), because they are participants in the Plan during the Class period, have no

interest that conflicts with the Class, are committed to the vigorous representation of the Class, and

have engaged experienced and competent lawyers to represent the Class.

        223.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1), because

prosecution of separate actions for these breaches of fiduciary duties by individual participants and

beneficiaries would create the risk of (1) inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant concerning its discharge of fiduciary duties to the

Plan and personal liability to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by individual

participants and beneficiaries regarding these breaches of fiduciary duties and remedies for the Plan

would, as a practical matter, be dispositive of the interests of the participants and beneficiaries who



       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 53 of 63 Document 36-1
are not parties to the adjudication, or would substantially impair those participants’ and

beneficiaries’ ability to protect their interests.

         224.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

a whole.

         225.    Plaintiffs’ attorney is experienced in complex ERISA and class litigation and will

adequately represent the Class.

         226.    The claims brought by the Plaintiffs arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plans in this case fall outside the scope of any exhaustion language in individual

participants’ Plans. Exhaustion is intended to serve as an administrative procedure for participants

and beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a Plan for breaches of fiduciary duty.

         227.    Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA Plan. A participant’s obligation – such as a requirement to exhaust administrative remedies

– does not, by itself, bind the Plan.

         228.    Moreover, any administrative appeal would be futile because the entity hearing the

appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that are at

issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a Plan administrator’s

decision – does not exist here because courts will not defer to Plan administrator’s legal analysis

and interpretation.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 54 of 63 Document 36-1
                                   FIRST CLAIM FOR RELIEF
               Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                    (Plaintiffs, on behalf of himself and Class – RK&A Fees)

        229.     Plaintiffs restate the above allegations as if fully set forth herein.

        230.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

        231.     29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in their administration of the Plan.

        232.     Defendants, as fiduciaries of the Plan, are responsible for selecting a recordkeeper

that charges reasonable RK&A fees.

        233.     During the Class Period, Defendants had a fiduciary duty to do all of the following:

ensure that the Plan’s RK&A fees were reasonable; manage the assets of the Plan for the sole and

exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses of

administering the Plan; and act with the care, skill, diligence, and prudence required by ERISA.

        234.     During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiffs, by failing to: ensure that the Plan’s RK&A

fees were reasonable, properly disclose the fees charged to Participants in the Plan in their quarterly

statements or fee disclosures, manage the assets of the Plan for the sole and exclusive benefit of

Plan Participants and beneficiaries, defray reasonable expenses of administering the Plan, and act

with the care, skill, diligence, and prudence required by ERISA.

        235.     During the Class Period, Defendants further had a continuing duty to regularly

monitor and evaluate the Plan’s recordkeeper to make sure it was providing the contracted services

at reasonable costs, given the highly competitive market surrounding recordkeeping services and

the significant bargaining power the Plan had to negotiate the best fees.




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 55 of 63 Document 36-1
        236.    During the Class Period, Defendants breached their duty to Plan Participants,

including Plaintiffs, by failing to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s recordkeeper in comparison to other

recordkeeping options.

        237.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

        238.    Defendants’ failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise of

like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).

        239.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, the Plaintiffs and Plan Participants suffered objectively unreasonable and

unnecessary monetary losses.

        240.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                     SECOND CLAIM FOR RELIEF
                  Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
               (Plaintiffs, on behalf of himself and Class – Investment Management Fees)

        241.    Plaintiffs restate the above allegations as if fully set forth herein.

        242.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 56 of 63 Document 36-1
        243.   29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in managing the investments of the Plan.

        244.   Defendants, as fiduciaries of the Plan, are responsible for selecting prudent

investment options, ensuring that those options charge only reasonable fees, and taking any other

necessary steps to ensure that the Plan’s assets are invested prudently.

        245.   During the Class Period, Defendants had a fiduciary duty to do all of the following:

manage the assets of the Plan for the sole and exclusive benefit of Plan Participants and

beneficiaries; defray reasonable expenses of administering the Plan; and act with the care, skill,

diligence, and prudence required by ERISA.

        246.   During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiffs, by failing to: manage the assets of the Plan

for the sole and exclusive benefit of Plan Participants and beneficiaries, properly disclose the fees

charged to Participants in the Plan in their quarterly statements and fee disclosures, defray

reasonable expenses of administering the Plan, and act with the care, skill, diligence, and prudence

required by ERISA.

        247.   Defendants, as fiduciaries of the Plan, had a continuing duty to regularly monitor

and independently assess whether the Plan’s investments were prudent choices for the Plan and to

remove imprudent investment options regardless of how long said investments had been in the

Plan.

        248.   During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiffs, by failing to engage in a prudent process for

monitoring the Plan’s investments and removing imprudent ones within a reasonable period.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 57 of 63 Document 36-1
        249.    Defendants were directly responsible for ensuring that the Plan’s investment

management fees were reasonable, for properly disclosing the fees charged to Participants in the

Plan in their quarterly statements and fee disclosures, selecting investment options in a prudent

fashion in the best interest of Plan Participants, prudently evaluating and monitoring the Plan’s

investments on an ongoing basis and eliminating funds or share classes that did not serve the best

interest of Plan Participants, and taking all necessary steps to ensure that the Plan’s assets were

invested prudently and appropriately.

        250.    Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s investments and fees in comparison to

other investment options. Defendants selected and retained for years as Plan investment options

mutual funds with high expenses relative to other investment options that were readily available

to the Plan at all relevant times.

        251.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

        252.    Defendants failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise

of like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).

        253.    As a result of Defendants’ breach of their fiduciary duties of prudence and loyalty

with respect to the Plan, as aforesaid, the Plaintiffs and Plan Participants suffered objectively

unreasonable and unnecessary monetary losses.

        254.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 58 of 63 Document 36-1
 through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

 fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

 pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                  THIRD CLAIM FOR RELIEF
        Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
       (Plaintiffs, on behalf of themselves and Class against Defendants – RK&A Fees)

         255.    Plaintiffs restate the above allegations as if fully set forth herein.

         256.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan RK&A fees and knew or should have known that these fiduciaries had critical

responsibilities for the Plan.

         257.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan RK&A fees to ensure that they were adequately performing their fiduciary

obligations, and to take prompt and effective action to protect the Plan in the event that these

individuals were not fulfilling those duties.

         258.    Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources and

information; maintained adequate records of the information on which they based their decisions

and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

         259.    The excessive retirement plan service fees, including recordkeeping fees, paid by

the Plan inferentially suggest that Prevea and its Board breached their duty to monitor the

individuals they appointed as Plan Administrators, by, among other things:




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 59 of 63 Document 36-1
         a.      Failing to monitor and evaluate the performance of individuals responsible for Plan

RK&A fees or have a system in place for doing so, standing idly by as the Plan suffered significant

losses in the form of unreasonably high RK&A expenses;

         b.      Failing to monitor the process by which Plan recordkeepers were evaluated and

failing to investigate the availability of lower-cost recordkeepers; and

         c.      Failing to remove individuals responsible for Plan RK&A fees whose performance

was inadequate in that these individuals continued to pay the same RK&A costs even though

benchmarking and using other similar comparators would have showed that maintaining

Transamerica as record keepers was imprudent, excessively costly, all to the detriment of the Plan

and Plan Participants’ retirement savings.

         260.    As the consequences of the foregoing breaches of the duty to monitor for RK&A

fees the Plaintiffs and Plan Participants suffered unreasonable and unnecessary monetary losses.

         261.    Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

RK&A fees. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in the Prayer for Relief.

                                FOURTH CLAIM FOR RELIEF
         Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
              (Plaintiffs, on behalf of themselves and Class against Defendants –
                                 Investment Management Fees)

         262.    Plaintiffs restate the above allegations as if fully set forth herein.

         263.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan investment management and were aware that these fiduciaries had critical

responsibilities for the Plan.




        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 60 of 63 Document 36-1
        264.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan investment management to ensure that they were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

these individuals were not fulfilling those duties.

        265.    Defendants had a duty to ensure that the individuals responsible for Plan investment

management possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources and

information; maintained adequate records of the information on which they based their decisions

and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

        266.    The excessive investment management fees paid by the Plan inferentially suggest

that Prevea and its Board breached their duty to monitor the individuals they appointed as Plan

Administrators, by, among other things:

        a.      Failing to monitor and evaluate the performance of individuals responsible for Plan

investment management or have a system in place for doing so, standing idly by as the Plan suffered

significant losses in the form of unreasonably high expenses, choices of fund’s class of shares, and

inefficient fund management styles that adversely affected the investment performance of the

funds’ and their Participants’ assets as a result of these individuals responsible for Plan imprudent

actions and omissions;

        b.      Failing to monitor the process by which Plan investments were evaluated, failing

to investigate the availability of lower-cost share classes, and failing to investigate the availability

of lower-cost collective trust vehicles; and

        c.      Failing to remove individuals responsible for Plan administration whose

performance was inadequate in that they continued to maintain imprudent, excessively costly, and




       Case 2:20-cv-01079-WCG Filed 03/10/21 Page 61 of 63 Document 36-1
poorly performing investments within the Plan, all to the detriment of the Plan and Plan

Participants’ retirement savings.

         267.    As a result of Defendants’ foregoing breaches of the duty to monitor, the Plaintiffs

and Plan Participants suffered unreasonable and unnecessary monetary losses.

         268.    Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

administration. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as

set forth in the Prayer for Relief.

         WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

 and requests that the Court award the following relief:

         A.      A determination that this action may proceed as a class action under Rule 23(b)(1),
                 or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

         B.      Designation of Plaintiffs as Class Representative and designation of Plaintiffs’
                 counsel as Class Counsel;

         C.      A Declaration the Defendants have breached their fiduciary duties under ERISA;

         D.      An Order compelling the Defendants to make good to the Plan all losses to the Plan
                 resulting from Defendants’ breaches of fiduciary duty, including restoring to the
                 Plan all losses resulting from imprudent investment of the Plan’s assets, restoring
                 to the Plan all profits the Defendants made through use of the Plan’s assets, and
                 restoring to the Plan all profits which the Participants would have made if the
                 Defendants had fulfilled their fiduciary obligation;

         E.      An Order requiring Defendant Prevea Clinic to disgorge all profits received from,
                 or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. §1132(a)(3)
                 in the form of an accounting for profits, imposition of constructive trust, or
                 surcharge against Prevea Clinic as necessary to effectuate relief, and to prevent
                 Prevea Clinic’ unjust enrichment;

         F.      An Order enjoining Defendants from any further violation of their ERISA fiduciary
                 responsibilities, obligations, and duties;

         G.      Other equitable relief to redress Defendants’ illegal practices and to enforce the
                 provisions of ERISA as may be appropriate, including appointment of an



        Case 2:20-cv-01079-WCG Filed 03/10/21 Page 62 of 63 Document 36-1
             independent fiduciary or fiduciaries to run the Plan and removal of Plan Fiduciaries
             deemed to have breached their fiduciary duties;

      H.     An award of pre-judgment interest;

      I.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
             common fund doctrine; and

      J.     Such other and further relief as the Court deems equitable and just.

             Dated this 9th day of March, 2021

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiffs

                                                   s/ Paul M. Secunda                       ___     .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   Paul M. Secunda, State Bar No. 1074127

WALCHESKE & LUZI, LLC
235 N. Executive Dr., Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com




     Case 2:20-cv-01079-WCG Filed 03/10/21 Page 63 of 63 Document 36-1
